Citation Nr: 1012090	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-16 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for residuals of a head injury.  

2.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for residuals of a bilateral arm injury.

3.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for residuals of a bilateral leg injury.

4.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for residuals of a bilateral foot injury.

5.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for residuals of a left side injury.

6.  Entitlement to compensation under the provision of 
38 C.F.R. § 1151 for an acquired psychiatric disorder.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a seizure disorder.  

10.  Entitlement to service connection for acid reflux.

11.  Entitlement to service connection for irritable bowel 
syndrome.  

12.  Entitlement to service connection for bilateral hearing 
loss.  

13.  Entitlement to service connection for tinnitus.  

14.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.

15.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
April 2006 when they were remanded for additional evidentiary 
development and to cure a procedural defect.  

The  issues of entitlement to service connection for heart 
murmurs, birth defects in his children, a sleep disorder, 
headaches, a respiratory disorder secondary to asbestos 
exposure, carpal-tunnel syndrome, a disorder caused by 
exposure to second hand smoke, vein problems, rashes, 
anorexia nervosa, a shoulder disorder, and vision problems as 
well as the issue of entitlement to compensation under the 
provision of 38 C.F.R. § 1151 for an eye disorder due to VA 
treatment rendered on October 29, 1985, entitlement to 
compensation under the provision of 38 C.F.R. § 1151 for 
amnesia due to the treatment rendered in June 1996, and a 
claim of entitlement to special monthly compensation have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

A review of the claims file demonstrates that the Veteran is 
in receipt of Social Security Administration disability 
benefits since June 1999.  The evidence further demonstrates 
that a prior claim for disability benefits had been denied in 
1981.  Records from the Social Security Administration (SSA) 
have not been associated with the claims file.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran is attempting to reopen claims of entitlement to 
service connection for residuals of a head injury and for 
residuals of a neck injury.  The Veteran has not been 
provided with proper notice regarding the requirements to 
reopen these claims which are subject to prior final denials.  
See 38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A July 2002 notice sent to the Veteran which 
references his new and material evidence to reopen claims 
does not constitute proper notice which complies with Kent as 
it does not articulate the basis of the last final denials 
nor does it notify the Veteran of the evidence and 
information necessary to reopen his claims.  The Veteran must 
be provided with this information.  

The Board's April 2006 remand instructions directed, in 
pertinent part, that the Veteran was to be afforded a VA 
examination to determine if it was at least as likely as not 
that he had residuals of a head injury, residuals of a 
bilateral arm injury, residuals of a bilateral leg injury, 
residuals of a bilateral foot injury, residuals of a left 
side injury, and/or an acquired psychiatric disorder which 
was the result of the fall off the gurney which occurred at 
the VA facility in June 1996.  The examiner was directed to 
provide a rationale for the opinions.  The report of a 
November 2009 VA examination is of record.  The examiner 
found that the fall from the gurney did not cause additional 
permanent disability.  Significantly, there was absolutely no 
rationale provided for why the examiner found the Veteran did 
not experience any additional disability.  There were no 
citations to any medical evidence of record nor references to 
the Veteran's reported history.  This opinion is not 
responsive to the Board's April 2006 remand instructions.  
Furthermore, the failure of the examiner to provide a 
rationale or even citations to pertinent evidence leaves the 
Board unable to determine the probative value of the opinion.  
The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board further notes that the report of the November 2009 
VA examination was conducted without a physical examination 
of the Veteran.  It is not apparent to the Board how an 
examiner could determine that a Veteran did or did not have a 
current disability if no physical examination was conducted 
particularly if the last medical evidence of record, as noted 
in the most recent supplemental statement of the case is 
dated two or more years prior to the examination date.  

A February 2007 report of a VA neurological evaluation is 
also unresponsive to the Board's April 2006 remand 
instructions.  The examiner did not physically examine the 
Veteran, but rather reviewed some of the medical evidence.  
The examiner indicated that he could not review all the 
evidence of record due to time constraints.  The examiner 
wrote that, according to his review of the Veteran's medical 
records, he did not sustain any neurological deficit as a 
result of his fall in June 1996.  No rationale was provided 
for the opinion.  The failure of the examiner to provide a 
rationale leaves the Board unable to determine the probative 
value of the opinion.  See  Bloom v. West, 12 Vet. App. 185, 
187 (1999) and Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The failure of the examiner to review all of the evidence of 
record and to also not physically examine the Veteran 
demonstrates to the Board that this opinion is not based on a 
review of all the evidence of record.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  The 
Board finds the Veteran must be afforded another VA 
examination to obtain the information set out by the Board's 
April 2006 remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue notice to the Veteran with 
regard to whether new and material 
evidence has been received to reopen the 
claims of entitlement to service 
connection for residuals of a head injury 
and for residuals of a neck injury that 
articulates the basis of the last final 
denials; notifies the Veteran of the 
evidence and information necessary to 
reopen his claims; and notifies the 
Veteran of the evidence required to 
establish entitlement to his underlying 
service connection claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any of the disabilities on 
appeal since 2007.  After securing any 
necessary releases, obtain these records 
which have not already been associated 
with the claims file.  Regardless of the 
Veteran's response, obtain all 
outstanding VA medical records.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claims for Social 
Security disability benefits (including 
records from the Veteran's claim which 
was denied in April 1981) as well as the 
medical records relied upon concerning 
those claims.

4.  After completion of the development 
set out above to the extent possible, 
schedule the Veteran for an appropriate 
VA examination(s) to determine if he 
currently has any or all of the 
disabilities for which he is seeking 
entitlement to compensation under 38 
U.S.C.A. § 1151.  The claims folder 
should be made available to the examiner 
for review of the pertinent documents 
therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
indicated tests, studies and X-rays 
should be performed.  In particular, the 
Veteran should be afforded VA 
examination(s) to determine whether 
bilateral arm injury, bilateral leg 
injury, bilateral foot injury, or an 
injury to the left side are present, and, 
if so, to obtain medical opinions as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the diagnosed bilateral arm injury, 
bilateral leg injury, bilateral foot 
injury, and/or an injury to the left side 
were sustained in an incident which 
occurred June 11, 1996, at a VA Medical 
Center.  The examiner must provide the 
rationale for any opinions which are 
expressed.  If any requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.  

5.  Schedule the Veteran for a VA 
examination(s) to determine whether it is 
at least as likely as not (a 50 percent 
likelihood or greater) that he has a 
psychiatric disorder, to include PTSD, 
dementia or Alzheimer's disease, as a 
result of or secondary to injuries 
sustained at a VA Medical Center in June 
1996, to include whether that injury 
caused an increase in severity beyond the 
natural progress of any pre-existing 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review of the pertinent documents 
therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
indicated tests and studies should be 
performed.  The examiner must provide the 
rationale for any opinions which are 
expressed.  If any requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.  

6.  After completion to the extent 
possible of the directed development, 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and, after allowing 
an appropriate period of time to respond, 
forward the case to the Board for final 
adjudication.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

